

ADDENDUM TO THE CHANGE-IN-CONTROL SEVERANCE AGREEMENT


This Addendum to the Change-in-Control Severance Agreement is made and entered
into between Norwood Financial Corp. (the "Company"), Wayne Bank ("Bank") and
William S. Lance (the "Executive") as of this 18th day of February, 2015.


WHEREAS, the Company, the Bank and the Executive have previously entered into a
Change-in-Control Severance Agreement, dated March 2, 2010 (the "Agreement"),
providing for the payment of severance benefits to the Executive in the event of
a change-in-control of the Company and the Bank; and


WHEREAS, The Agreement is scheduled to expire on March 2, 2015 and the parties
desire to extend the term of the Agreement for another three years; and


WHEREAS, Section 13 of the Agreement provides that amendments to the Agreement
may be made in writing and signed by all parties,


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged:


1.           Section 5 of the Agreement is hereby amended by the inclusion of
the following sentence at the end of Section 5,  as follows:


"Notwithstanding anything herein to the contrary, the Term of this Agreement
shall be extended for the period from March 2, 2015 through March 2, 2018,
except as may be extended beyond that date by future action of the parties."


2.           Except as set forth herein, such Agreement shall remain in full
force and effect as in effect as of the date of this Addendum.


IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first hereinabove written.





 
Wayne Bank
       
By:
/s/ Lewis J. Critelli    
Lewis J. Critelli
 
Its:
President and Chief Executive Officer

 
 

 
Norwood Financial Corp.
       
By:
/s/ Lewis J. Critelli    
Lewis J. Critelli
 
Its:
President and Chief Executive Officer



 

    /s/ William S. Lance    
William S. Lance, Executive


